Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.
Response to Amendment
Applicant filed amendments on November 23, 2020. The amendments has been entered and carefully considered.  Claims 1, 9 and 13 are amended. Claims 1-20 are currently pending. 

                                                       Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the Regarding claim 1, claim 1 recites as a plurality of multi-band remote radio heads coupled to different sets of ports of “the antenna”, is considered indefinite. Applicant’s claim language does not clarify the meaning of the term “antenna,” and specifically the difference between one “antenna” and “multiple antennas” (See specification paragraph 0010, the antenna includes a plurality of dual polarized, each  dual polarized antenna coupled to a corresponding remote radio head). When an antenna structure is made up of multiple antennas, it is unclear what criteria determines when component antennas constitute an overall, single antenna or whether they are instead multiple antennas. Accordingly, it is unclear what is meant by a plurality of multi-band remote radio heads coupled to different sets of ports of the antenna. Upon a review of specification, recited in description of Fig. 3, Paragraph 0036 disclose the remote radio heads 360 are coupled to the antenna 310 via a blind-mate RF interface 330, which provides RF connectivity between the remote radio heads 360 and the antenna 310. The multi-band remote radio heads 360 can be directly mounted on the antenna 310 using the blind-mate style RF connectors 330.  Thus Examiner recommend to amend the limitation as “a plurality of multi-band remote radio heads coupled to the antenna via a “blind-mate RF interface” (blind mate RF connector), to show that all the RRH connected though this “blind mate interface” to the antenna.  Similar rejection is applied to claims 9 and 13. An appropriate correction is required.
Further claim 1 recites “at the same two or more frequency bands”, is considered indefinite. Examiner noted that specification paragraph 0033, Fig. 2 recites band 1 and band 2, but specification does not support those bands are operating at “same frequency bands”. Examiner 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US 20170026889 A1) in view of Gao et al. (US 2012/0046038 A1).
Regarding claim 1, Tsuda discloses a communication system, comprising: an antenna (Fig. 22 discloses antenna 840 has a single or a plurality of antenna elements (MIMO antenna); and a plurality of multi-band remote radio heads coupled to different sets of ports of the antenna (Fig. 22 discloses antenna 840 has a single or a plurality of antenna elements (MIMO antenna and are used to transmit and receive a radio signal by RRH 860. The system can comprise one or more RRH 860). Tsuda discloses the mechanism of operating at one or more frequency bands (Paragraph 0406). However, Examiner cited Gao reference to disclose that operating at the same plurality of frequency bands. 
Specifically Gao discloses each of the plurality of multi-band remote radio heads being configured to support transmission and reception at the same two or more frequency bandstand (Paragraph 0039 discloses a plurality of RRH in each cluster operate at same  the system being able to function as a multiple input multiple output (MiMO) communication system with one or more of the multi-band radio heads (Paragraph 0406 discloses the eNB 830 includes one or more antennas 840, a base station device 850, and RRH 860.  Each of the antennas 840 (MIMO antenna) and the RRH 860 can mutually be connected via an RF cable). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gao to the system of Tsuda to provide technique restricts the number of interfering clusters by frequency partitioning and cluster scheduling and subsequently employs interference alignment (IA) to manage the remaining interference (Abstract, Gao).
Regarding claim 13, claim 13 comprises substantially similar limitations as recited in claim 1, claimed as a method to perform the steps recited in claim 13.

Claims 5-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda  in view of Gao et al. and further in view of Lemson et al. (US 2014/0072064 A1) further in view of Gabriel et al. (US 2010/0271985 A1).
Regarding claims 5 and 17, The combination of Tsuda and Gao does not specifically disclose the mechanism of duplexer. In an analogous art, Lemson discloses each dual-polarized antenna (Gabriel discloses polarized antennas) being coupled to a corresponding one of the 2Tx/2Rx remote radio heads (Fig. 2 discloses RRU operating at 850 and 1900Mhz for transmitting and receiving ant). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of 

The combination of Tsuda, Gao and Lemson don’t disclose the antenna comprises a plurality of polarized of dual polarized antennas. 
Gabriel discloses the antenna comprises a plurality of dual polarized antennas (Fig. 2 and paragraph 0042 disclose ANT comprises plurality of dual polarized antennas. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gabriel to the modified system of Tsuda, Gao and Lemson to provide an improved device for receiving and transmitting mobile telephony signals and a high bandwidth range of the devices can be achieved by the duplex filter comprising at least two transmission signal band-pass filters connected in parallel (Abstract and Paragraph 0027, Gabriel). 
Regarding claims 6 and 18, Gabriel discloses wherein the antenna is a four-port antenna for a 4x4 MIMO system configuration (Figs. 13 and 14, Example 3 (table 3) and paragraphs 0092-0096 disclose the LTE technology is also based on the MIMO technology, for which antennas are used which take account of the Multiple-Input-Multiple-Output principle and by using 4x4 MIMO technology (antenna with 4x4 ports in drawings) a high peak data rates are achievable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gabriel to the modified system of Tsuda, Gao and Lemson to provide an improved device for receiving and transmitting 

Regarding claims 7 and 19, Gabriel discloses wherein the antenna comprises two dual-polarized vertical antenna arrays (Paragraph 0042 discloses two slots at a time with dual polarized antennas are used, which for example are aligned at a +45.degree. angle or a -45.degree. angle to the vertical or horizontal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gabriel to the modified system of Tsuda, Gao and Lemson to provide an improved device for receiving and transmitting mobile telephony signals and a high bandwidth range of the devices can be achieved by the duplex filter comprising at least two transmission signal band-pass filters connected in parallel (Abstract and Paragraph 0027, Gabriel). 

Regarding claims 8 and 20, Lemson discloses three multi-band remote radio heads (Fig. 5 discloses plurality of RRU such as 504-511). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lemson to the modified system of Tsuda and Gao to provide invention utilize an existing capability of wireless base stations, its Uplink Diversity feature, to provide two separate and distinct composite RF input signals associated with each base station sector (Abstract, Lemson).

The combination of Tsuda, Gao and Lemson don’t disclose the following limitations.
wherein the antenna comprises a six-port antenna configured to support a 6x6 MIMO system configuration including three dual-polarized antennas (Paragraph 0042 discloses two slots at a time with dual polarized antennas are used, which for example are aligned at a +45.degree. angle or a -45.degree. angle to the vertical or horizontal. Paragraph 0091 discloses different configurations in a LTE system where configuration C1 uses three antennas (Fig. 12a)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gabriel to the modified system of Tsuda, Gao and Lemson to provide an improved device for receiving and transmitting mobile telephony signals and a high bandwidth range of the devices can be achieved by the duplex filter comprising at least two transmission signal band-pass filters connected in parallel (Abstract and Paragraph 0027, Gabriel). 

Claims 2-4, 9, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda  in view of Gao et al. and further in view of Lemson et al. (US 2014/0072064 A1).
Regarding claim 9, Tsuda discloses a communication system, comprising: an antenna (Fig. 22 discloses antenna 840 has a single or a plurality of antenna elements (MIMO antenna); and a plurality of multi-band remote radio heads coupled to different sets of ports of the antenna (Fig. 22 discloses antenna 840 has a single or a plurality of antenna elements (MIMO antenna and are used to transmit and receive a radio signal by RRH 860. The system can comprise one or more RRH 860). Tsuda discloses the mechanism of operating at one or more frequency bands (Paragraph 0406). However, Examiner cited Gao reference to disclose that operating at the same plurality of frequency bands. 
Gao discloses each of the plurality of multi-band remote radio heads being configured to support transmission and reception at the same two or more frequency bandstand (Paragraph 0039 discloses a plurality of RRH in each cluster operate at same frequency band. Multiple clusters use the same frequency band and groups of clusters are formed, each group of clusters using the same frequency band), the system being able to function as a multiple input multiple output (MiMO) communication system with one or more of the multi-band radio heads (Paragraph 0406 discloses the eNB 830 includes one or more antennas 840, a base station device 850, and RRH 860.  Each of the antennas 840 (MIMO antenna) and the RRH 860 can mutually be connected via an RF cable); a plurality of multi-band remote RRH being co-located (Paragraph 0039). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gao to the system of Tsuda to provide technique restricts the number of interfering clusters by frequency partitioning and cluster scheduling and subsequently employs interference alignment (IA) to manage the remaining interference (Abstract, Gao).
The combination of Tsuda and Gao does not specifically disclose the mechanism of duplexer. In an analogous art, Lemson discloses each of the multi-band remote radio heads including a plurality of multi-band duplexers (Fig. 2 discloses plurality of duplexers labeled as 228 and 234). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lemson to the modified system of Tsuda and Gao to provide invention utilize an existing capability of wireless base stations, its Uplink Diversity feature, to provide two separate and distinct composite RF input signals associated with each base station sector (Abstract, Lemson).
Regarding claims 2 and 14, Lemson discloses wherein one or more of the plurality of multi-band remote radio heads (Fig. 5 discloses plurality of dual remote radio head unit (RRU) connected to antenna ports) each comprise at least two multi-band duplexers (Fig. 2 discloses plurality of duplexers labeled as 228 and 234). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lemson to the modified system of Tsuda and Gao to provide invention utilize an existing capability of wireless base stations, its Uplink Diversity feature, to provide two separate and distinct composite RF input signals associated with each base station sector (Abstract, Lemson).

Regarding claims 3 and 15, Lemson discloses wherein at least two of the plurality of multi-band remote radio heads comprise (Fig. 5 discloses plurality of dual remote radio head unit (RRU) connected to antenna ports): two power amplifiers for each of the two or more frequency bands (Fig. 2 disclose two power amplifiers 226 and 220 operating at 850 and 1900Mhz); and two low-noise amplifiers for each of the two or more frequency bands (Fig. 2 disclose two LNA 229 and 233 operating at 850 and 1900Mhz). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lemson to the modified system of Tsuda and Gao to provide invention utilize an existing capability of wireless base stations, its Uplink Diversity feature, to provide two separate and distinct composite RF input signals associated with each base station sector (Abstract, Lemson).

Regarding claims 4 and 16, Lemson discloses wherein the plurality of multi-band remote radio heads comprise 2Tx/2Rx remote radio heads (Fig. 2 discloses RRU operating at 850 and 1900Mhz for transmitting and receiving antenna). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lemson to the modified system of Tsuda and Gao to provide invention utilize an existing capability of wireless base stations, its Uplink Diversity feature, to provide two separate and distinct composite RF input signals associated with each base station sector (Abstract, Lemson).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US 20170026889 A1) in view of Gao et al. (US 2012/0046038 A1) and further in view of Lemson et al. (US 2014/0072064 A1) and further in view of Mori (US 2014/0171063 A1).
Regarding claim 10, the combination of Tsuda, Gao and Lemson don’t disclose the mechanism of claim 10. In an analogous art, Mori discloses wherein each of the plurality of multi-band duplexers comprises a combination of single-band duplexers (Fig. 1 discloses the plurality of DB-RRH where all DB-RRH comprises plurality of multi-band duplexers where each DB-RRH 12 comprise duplexers operating at different frequencies. As can see in Fig. 11, the duplexer 139 transmits the RF signals received from the transmitting amplifier 138 from the transmitting-receiving antenna 140.  The duplexer 139 forwards the RF signals received on the transmitting-receiving antenna 140 to the receiving amplifier 141 (Paragraph 0122). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mori to the modified system of Tsuda, Gao and Lemson to provide a method comprises monitoring a failure state of the other 
Regarding claim 11, Mori discloses wherein the multi-band remote radio heads are configured to operate independently of multi-band diplexers and radio-frequency connectors (Fig. 11 and Paragraph 0122 disclose two duplexers 139 operating at band F1 and band F2. The duplexer 139 transmits the RF signals received from the transmitting amplifier 138 from the transmitting-receiving antenna 140.  The duplexer 139 forwards the RF signals received on the transmitting-receiving antenna 140 to the receiving amplifier 141. Thus DB-RRH are not connected to any multi-band diplexers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mori to the modified system of Tsuda, Gao and Lemson to provide a method comprises monitoring a failure state of the other radio device, and reducing transmission power of radio waves to be transmitted to the second cell when the failure state of the another radio device is detected (Abstract, Mori).
Regarding claim 12, Mori discloses wherein the multi-band remote radio heads are co-located with the antenna (Fig. 1 and paragraph 0036 disclose all DB-RRH are connected to one common baseband unit (BBU 11) in the same housing. The radio unit (antenna) is coupled to baseband unit via communication interfaces). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mori to the modified system of Tsuda, Gao and Lemson to provide a method comprises monitoring a failure state of the other radio device, and reducing transmission power of radio waves to be transmitted to the second cell when the failure state of the another radio device is detected (Abstract, Mori).

Response to Arguments
Applicant's arguments filed on November 23, 2020, have been fully considered but they are not persuasive. Regarding claim 1, Applicant argued that a plurality of multi-band remote radio heads coupled to different sets of ports of the antenna overcome the 35 U.S.C. 112 second rejection . Examiner respectfully disagrees. Applicant’s claim language does not clarify the meaning of the term “antenna,” and specifically the difference between one “antenna” and “multiple antennas.” When an antenna structure is made up of multiple antennas, it is unclear what criteria determines when component antennas constitute an overall, single antenna or whether they are instead multiple antennas. Accordingly, it is unclear what is meant by a plurality of multi-band remote radio heads coupled to the antenna. Upon a review of specification, recited in description of Fig. 3, Paragraph 0036 disclose the remote radio heads 360 are coupled to the antenna 310 via a blind-mate RF interface 330, which provides RF connectivity between the remote radio heads 360 and the antenna 310. The multi-band remote radio heads 360 can be directly mounted on the antenna 310 using the blind-mate style RF connectors 330.  As shown below the two RRH connected to the antenna via the blind mate RF interface. 

    PNG
    media_image1.png
    815
    542
    media_image1.png
    Greyscale
 
Thus Examiner recommend to amend the limitation as “a plurality of multi-band remote radio heads coupled to the antenna via a “blind-mate RF interface” (blind mate RF connector), to show that all the RRH connected though this “blind mate interface” to the antenna. Similar arguments are applied to independent claims 9 and 13 as those claims are recited the above rejected limitation. 

Applicant’s arguments with respect to claims 1, 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413